JUSTICE KITTREDGE:
Accepting the foundational premise of the academic question posed by the federal district court, I concur in result.5 I find Justice Hearn’s majority opinion scholarly and well-reasoned.
At times, certified questions place this Court in the position of answering questions in the abstract. We do so in furtherance of our prerogative to declare the law of South Carolina, and the federal courts’ respectful deference to our authority to do so. Certified questions are, of course, best suited for questions of law. We are often presented with ostensible questions of law that are predicated on certain factual assumptions. We must answer those questions narrowly and recognize that even a slight tilting of the facts can impact the analysis and alter the conclusion. I believe the primary certified question today presents such a situation.
I agree with the majority in the abstract that in a true crashworthiness case, the alleged comparative fault of the plaintiff in causing the initial collision is not relevant and “that manufacturers are only liable for enhanced damages caused by a design defect when the defect does not cause the initial collision.” My concern here is that today’s apparent categorical rule may be applied to preclude a manufacturer from asserting a valid defense, which in my judgment would implicate due process considerations. For example, where a manufacturer does not accept the plaintiffs framing of the issue and presents evidence that the plaintiffs comparative fault in the initial collision was a proximate cause of the so-called “enhanced injuries,” is the manufacturer entitled to present evidence of the plaintiffs comparative fault? I would say yes. It is for this reason I would caution courts from reading today’s result too broadly. I would limit the holding to true crashworthiness cases where it is established as a matter of law that the *25plaintiffs comparative fault was not a proximate cause of the “enhanced injuries.”

. I concur without reservation as to Question 2 concerning the purported "public policy bar.”